                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


FRANCIS E. ENGLISH,                                CV-18-77-GF-BMM

         Plaintiff,

   vs.                                                    ORDER

BNSF RAILWAY COMPANY,

         Defendant.


      Plaintiff Francis E. English (“English”) filed a motion for partial summary

judgment (Doc. 58) and a motion for a protective order (Doc. 63). Defendant

BNSF Railway Company (“BNSF”) opposed English’s motions. (Docs. 68 & 69.)

The Court conducted a hearing on the motions on November 14, 2019. (Doc. 75.)

      For the reasons stated in open Court, IT IS ORDERED that English’s

Motion for Partial Summary Judgment (Doc. 58) is GRANTED. English’s state

law claims are not preempted by the Railway Labor Act.

      IT IS FURTHER ORDERED that English’s Motion for a Protective Order

(Doc. 63) is DENIED. The Court limits the use of any communication or


                                         1
documents between English and his union representative in the grievance process

to impeachment purposes only. Counsel for BNSF shall seek permission from the

Court before attempting to impeach witnesses with these communications or

documents.

      DATED this 15th day of November, 2019.




                                       2
